Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-12 are pending. 
The claims have been amended to one specific species.
Response to the arguments:-
Claim Rejections - 35 USC § 112
The rejection under 35 USC 112  has been withdrawn as applicants have amended the claims to one specific species and  drawn to treating diabetic neuropathy. 
They have provided an affidavit to show the enablement of the compound. 
Claims 10-12 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 19, 2021.